Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant respectfully traverses the rejection. With reference to the description at page 10 of the specification, a beam that is to be split is defined based upon any or all of an isocenter, a gantry angle, and a couch angle. This beam is split into sub-beams, which inherit "at least the following beam properties from the beam B: an isocenter, a gantry angle, a couch angle and in some cases a snout at a specific position." Each sub-beam is associated with a different range shifter setting. With reference to the description at page 15 of the specification, the sub-beams would be delivered from the same beam direction with different range shifters when used in a system for ion beam therapy. There is no temporal aspect in the splitting of the beam. Rather, the splitting, which is performed in the treatment planning system, concurrently splits the beam into sub-beams as an initial step in the optimization. 
Accordingly, for at least the foregoing reasons, Applicant submits that a person of ordinary skill in the art would understand how the beam is to be split into sub-beams according to claims 1 and 7 in the context of the specification.

Applicant argues, see Remarks, pg(s). 9, that: As described in the specification, for example: In active scanning ion beam therapy, the ions are delivered by modulated pencil beams (spots) within….
See specification at p. 4. The specification further discloses that "in order to not degrade the full beam, it is desirable to be able to just use the range shifter for the part of the target that Id. Thus, as claimed, a spot-scanning beam is split into several sub-beams with different range shifter settings. Each of the beams will contain a set of energy layers (modulation in depth direction) and each energy layer will contain a set of spots (modulation in lateral direction). When creating sub-beams for each of the beams, the sub-beams will have different range shifter settings and a subset of energy layers (but containing the full set of spots for each energy layer) will be contained in each of the sub-beams.

Applicant argues, see Remarks, pg(s). 9-10, that: By contrast, Iwata is directed to range modulator wheels (RMW), which are used in broad-beam techniques to be able to cover the target fully in the depth direction by the creation of a spread-out Bragg peak (SOBP). Iwata combines an RMW with a spot-scanning technique. Instead of just producing small spots in the depth direction, Iwata proposes creating columns that can be used to scan the treatment volume (see Figs 5 and 6) to reduce the treatment time. The columnar scanning by Iwata is still one beam with different energy layers, but with columns instead of spots in each of the energy layers, in contrast to the claimed splitting of a beam into sub-beams in active scanning systems. 
Accordingly, for at least the foregoing reasons, Applicant submits that Iwata fails to disclose the splitting of a spot-scanning beam into several sub-beams with different range shifter settings, as recited in claims 1 and 7.

In response to item(s) 2 above, the examiner disagrees. The application’s specification does not appear to disclose that: “the splitting, which is performed in the treatment planning system, concurrently splits the beam into sub-beams as an initial step in the optimization”.  A search of the specification for the word “concurrent” returned zero results.  It is clear that the sub-beams are generated by passing through different range shifter settings, but it does not appear to be clear/definite if the beam is switched between range shifters/range shifter areas, and/or if the beam concurrently passes through different range shifter setting/areas to generate in the treatment planning system, concurrently splits the beam into sub-beams as an initial step in the optimization.“) seem to suggest that the splitting could be virtual, as inside of a computer system for optimization; if this is the case then claims do not definitely claim that.   Applicant’s arguments are not persuasive.

In response to item(s) 3-4 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. 
Applicant’s independent claims 1 and 7 claim “active ion beam treatment”, not “active scanning ion beam therapy” as applicant argues on pg. 9. Also, applicant’s arguments on pg. 9, state: “Thus, as claimed, a spot-scanning beam is split”; the claims do not claim “a spot-scanning beam”.  
In response to item(s) 4 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Iwata (US 20110240874 A1) discloses splitting [0044-0045] of a scanning beam (fig. 9, 1) into several sub-beams (through 9a or 9b) with different range shifters settings (of 9a or 9b); 
(Note the beam “1” is “split” , temporally at least , into sub-beams of differing end point target interaction qualities, due at least in part to different range shifter beam attenuation values) ; 
(fig. 5a-5D, 44a-44D)  ;
(figs. 9 and 13; sub-beams to either range shifter 9a or 9b); 
(fig. 12; sub-beams to either RMW (Range Modulation Wheel) 35a/66a or 35b/66b) ; 
[0045 Note the columnar irradiation fields are created by sub beams having different energy]  

[0079-0080 Note a first sub beam is associated with e.g. a thin portion of a blade]
[0079-0080 Note a first sub beam is associated with e.g. a thick portion of a blade].

9. 	Since none of the claims have been amended; the previous rejection is shown below for reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 and 7 claim: “split said beam into at least two sub-beams”.  It is not clear how these sub-beams are formed. Is the beam concurrently split into concurrent sub-beams, or is the splitting temporal and the sub-beams formed at different successive times and/or range shifter settings, for instance?  The application’s specification does not appear to readily make this apparent.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Iwata (US 20110240874 A1).
     	Regarding claim 1, Iwata discloses a system for determining a treatment plan in active ion beam treatment, to minimize unwanted dose, while maintaining or improving target dose coverage of a target volume [0044] (reference’s claim 14 Note minimizing unwanted dose and improving target dose are standard goals of treatment planning), comprising:
- a data processor (33) (reference’s claim 14 Note a data processor is implicitly comprised as a standard part of planning systems and is inherent); and 
- a memory (in/of 33) , said memory containing instructions executable by said data processor (reference’s claim 14 Note a memory is implicitly comprised as a standard part of planning systems and is inherent);
wherein the data processor is configured to, for each of at least one delivery direction (figs. 5a-5d; 43a-43d):
- define a beam (1) [0045];
- split said beam [0045] into at least two sub-beams (Note the beam “1” is “split” , temporally at least , into sub-beams of differing end point target interaction qualities, due at least 
- associate a first sub-beam, from the set of at least two sub-beams, with a first range shifter setting [0079-0080 Note a first sub beam is associate with e.g. a thin portion of a blade]; and
- associate a second sub-beam, from the set of at least two sub-beams, with a second range shifter setting, different from the first range shifter setting [0079-0080 Note a first sub beam is associate with e.g. a thick portion of a blade]; 
wherein the data processor is further configured to optimize the at least one set of sub-beams to determine a treatment plan [0044] [0049] (reference’s claim 14 Note minimizing unwanted dose and improving target dose are standard goals of treatment planning); 
[0044] Next, a method of performing IMRT through columnar scanning irradiation will be explained. FIG. 4 is a flowchart representing a method of generating a treatment plan utilized in a particle beam irradiation apparatus according to the present invention; each of FIGS. 5A through 5D is a view for explaining the step ST1 in FIG. 4; each of FIGS. 6A through 6C is a schematic diagram for obtaining the initial state in an optimum calculation for a treatment plan. FIGS. 5A through 5D and FIGS. 6A through 6C are examples in which irradiation is performed with a four-port (every 90.degree.) irradiation apparatus. The treatment planning apparatus for generating a treatment plan is provided with an irradiation field arranging unit that arranges columnar irradiation fields in accordance with the distal form of the diseased site (irradiation subject) 40 onto which the charged particle beam 1 is irradiated, and arranges columnar irradiation fields in such a way that the columnar irradiation fields cover the inside of the diseased site (irradiation subject) 40; and an optimization calculation unit that adjusts the arrangement of the columnar irradiation fields in such a way that the irradiation dose onto the diseased site (irradiation subject) 40 falls within a predetermined range, regarding, as the initial state, the state in which the columnar irradiation fields are arranged by the irradiation field arranging unit. A treatment plan includes the operation conditions for the particle beam irradiation apparatus 58 and the rotating gantry; the particle beam irradiation apparatus 58 and the rotating gantry integrally operate based on the treatment plan.];
[0045] At first, as illustrated in FIGS. 5A through 5D, columnar irradiation fields 44a, 44b, 44c, and 44d are arranged in accordance with the distal form of the diseased site 40 (the step ST1). This action is implemented for each port (for each radiation direction). In this situation, the columnar irradiation fields may overlap with one another. Portions where the columnar irradiation fields overlap with one another will be explained later. FIG. 5A is an example of the case where the columnar irradiation fields 44a are arranged in accordance with the distal form of the diseased site 40 at a time when irradiation is performed from an irradiation direction 43a; FIG. 5B illustrates the columnar irradiation fields 44b at a time when irradiation is performed from an irradiation direction 43b; FIG. 5C illustrates the columnar irradiation fields 44c at a time when irradiation is performed from an irradiation direction 43c; FIG. 5D illustrates the columnar irradiation fields 44d at a time when irradiation is performed from an irradiation direction 43d. FIG. 6A illustrates an example of irradiation field arrangement at a time when all irradiations with the respective ports (radiation directions) have been completed.]; 
[0049] In the treatment-plan optimization work represented in the steps ST5 and ST6, in order to prevent overdosing (excess dose), the arrangement of the columnar irradiation fields is adjusted so that the irradiation dose onto the diseased site 40 falls within a predetermined range. In the foregoing portion where the columnar irradiation fields overlap with one another, in the optimization work, the arrangement of the columnar irradiation fields is changed in such a way that the portions where the columnar irradiation fields overlap with one another are eliminated or reduced.]; 
 [0079] FIG. 10 is an external view illustrating an RMW according to Embodiment 5 of the present invention; FIG. 11 is a configuration diagram illustrating a depth-direction irradiation field enlargement apparatus according to Embodiment 5 of the present invention. An RMW 35 is configured in such a way that there are arranged a plurality of wedge-shaped energy absorbers (blades) which are each configured with a plurality of pedestals, the respective axis-direction thicknesses of which stepwise increase or decrease. In the example illustrated in FIG. 10, the RMW 35 has three blades 37a, 37b, and 37c. The blades 37a, 37b, and 37c each have six pedestals 36a, 36b, 36c, 36d, 36e, and 36f and a shape in which the respective axis-direction thicknesses of the pedestals stepwise decrease in the clockwise circumferential direction, i.e., in the direction from the pedestal 36a to the pedestal 36f. By utilizing the pedestal 36, RMW 35 is represented in the following manner. The RMW 35 has energy absorbers 37 in each of which a plurality of pedestals 36a through 36f, the respective axis-direction thicknesses of which are stepwise different from one another, are arranged in the circumferential direction; when a charged particle beam 1 passes through the plurality of pedestals 36a through 36f, the energy thereof varies. The blades 37a, 37b, and 37c are arranged in angle ranges 0.degree. to 120.degree., 120.degree. to 240.degree., and 240.degree. to 360.degree.) (0.degree., respectively. The six pedestals 36a, 36b, 36c, 36d, 36e, and 36f are arranged in such a way as to be spaced 20.degree. apart from one another. The RMW 35 is disposed in the beam path in a particle beam irradiation apparatus and rotates on a plane perpendicular to the beam path. For example, the RMW 35 is disposed at the upstream side of the scanning irradiation system 34 illustrated in FIG. 1. ]; 
[0080] There will be explained a principle in which an SOBP is formed by the RMW 35. For example, in the case where while the RMW 35 rotates, the charged particle beam 1 passes through a thin portion of the blade (e.g., the pedestal 36f), the attenuation of the beam energy is small and hence a Bragg peak BP is produced in a deep part of a body. In the case where the charged particle beam 1 passes through a thick portion of the blade (e.g., the pedestal 36a), the attenuation of the beam energy is large and hence a Bragg peak BP is produced in a shallow part of a body. Because due to the rotation (circulation) of the RMW 35, the position of the Bragg peak BP fluctuates periodically, there can be obtained, in view of time integration, a flat dose distribution (SOBP) that spreads from a shallow part, which is near to the body surface, to a deep part of a body. ]; 
 	(reference’s claim 14 Note 14. The particle beam therapy system according to claim 13, further comprises; a treatment planning apparatus that generates a treatment plan including the operation conditions of the particle beam irradiation apparatus and the rotating gantry, wherein the treatment planning apparatus comprises; an irradiation field arranging unit that arranges columnar irradiation fields in accordance with the distal form of an irradiation subject onto which the charged particle beam is irradiated, and arranges columnar irradiation fields in such a way that the columnar irradiation fields cover the inside of the irradiation subject; and an optimization calculation unit that adjusts the arrangement of the columnar irradiation fields in such a way that the irradiation dose onto the irradiation subject falls within a predetermined range, regarding, as the initial state, the state in which the columnar irradiation fields are arranged by the irradiation field arranging unit.);
[0103] Embodiment 9 of the present invention is a particle beam therapy system provided with the particle beam irradiation apparatus described in each of Embodiments 1 through 8. FIG. 15 is a schematic configuration diagram illustrating a particle beam therapy system according to Embodiment 9 of the present invention. A particle beam therapy system 51 includes an ion beam generation apparatus 52, an ion beam transport system 59, and particle beam irradiation apparatuses 58a and 58b (60a and 60b). The ion beam generation apparatus 52 includes an ion source (unillustrated), a prestage accelerator 53, and a synchrotron 54. The particle beam irradiation apparatus 58b is provided in a rotating gantry (unillustrated). The particle beam irradiation apparatus 58a is provided in a treatment room where no rotating gantry is installed. The function of the ion beam transport system 59 is to achieve communication between the synchrotron 54 and the particle beam irradiation apparatuses 58a and 58b. A portion of the ion beam transport system 59 is provided in the rotating gantry (unillustrated), and in that portion, there are included a plurality of deflection electromagnets 55a, 55b, and 55c.];
 (abstract Note When the IMRT technology for a radiation therapy system utilizing an X-ray or the like is applied as it is to a particle beam therapy system having a conventional wobbler system, there is posed the problem that it is required to utilize two or more boluses. The objective of the present invention is to solve the problem of excess irradiation in IMRT by a particle beam therapy system. More specifically, the problem of excess irradiation in IMRT by a particle beam therapy system is solved by raising the irradiation flexibility in the depth direction, without utilizing a bolus. There is provided a particle beam irradiation apparatus (58) having a scanning irradiation system (34) that performs scanning with a charged particle beam (1) accelerated by an accelerator and being mounted in a rotating gantry for rotating the irradiation direction of the charged particle beam (1); the particle beam irradiation apparatus (58) comprises a columnar-irradiation-field generation apparatus (4) that generates a columnar irradiation field by enlarging the Bragg peak of the charged particle beam (1)).
 
     	Regarding claim 7, Iwata discloses a method for determining a treatment plan in active ion beam treatment, to minimize unwanted dose, while maintaining or improving target dose coverage of a target volume [0044] (reference’s claim 14 Note minimizing unwanted dose and improving target dose are standard goals of treatment planning), the method comprising: 
for each of at least one delivery direction (figs. 5a-5d; 43a-43d):
- defining a beam (1) [0045];  

- associating a first sub-beam, from the set of at least two sub-beams, with a first range shifter setting [0079-0080 Note a first sub beam is associate with e.g. a thin portion of a blade]; and
- associating a second sub-beam, from the set of at least two sub-beams, with a second range shifter setting, different from the first range shifter setting [0079-0080 Note a first sub beam is associate with e.g. a thick portion of a blade];
wherein the method further comprises optimizing the at least one set of sub-beams to determine a treatment plan [0044] [0049] (reference’s claim 14 Note minimizing unwanted dose and improving target dose are standard goals of treatment planning);
[0044] Next, a method of performing IMRT through columnar scanning irradiation will be explained. FIG. 4 is a flowchart representing a method of generating a treatment plan utilized in a particle beam irradiation apparatus according to the present invention; each of FIGS. 5A through 5D is a view for explaining the step ST1 in FIG. 4; each of FIGS. 6A through 6C is a schematic diagram for obtaining the initial state in an optimum calculation for a treatment plan. FIGS. 5A through 5D and FIGS. 6A through 6C are examples in which irradiation is performed with a four-port (every 90.degree.) irradiation apparatus. The treatment planning apparatus for irradiation field arranging unit that arranges columnar irradiation fields in accordance with the distal form of the diseased site (irradiation subject) 40 onto which the charged particle beam 1 is irradiated, and arranges columnar irradiation fields in such a way that the columnar irradiation fields cover the inside of the diseased site (irradiation subject) 40; and an optimization calculation unit that adjusts the arrangement of the columnar irradiation fields in such a way that the irradiation dose onto the diseased site (irradiation subject) 40 falls within a predetermined range, regarding, as the initial state, the state in which the columnar irradiation fields are arranged by the irradiation field arranging unit. A treatment plan includes the operation conditions for the particle beam irradiation apparatus 58 and the rotating gantry; the particle beam irradiation apparatus 58 and the rotating gantry integrally operate based on the treatment plan.];
[0045] At first, as illustrated in FIGS. 5A through 5D, columnar irradiation fields 44a, 44b, 44c, and 44d are arranged in accordance with the distal form of the diseased site 40 (the step ST1). This action is implemented for each port (for each radiation direction). In this situation, the columnar irradiation fields may overlap with one another. Portions where the columnar irradiation fields overlap with one another will be explained later. FIG. 5A is an example of the case where the columnar irradiation fields 44a are arranged in accordance with the distal form of the diseased site 40 at a time when irradiation is performed from an irradiation direction 43a; FIG. 5B illustrates the columnar irradiation fields 44b at a time when irradiation is performed from an irradiation direction 43b; FIG. 5C illustrates the columnar irradiation fields 44c at a time when irradiation is performed from an irradiation direction 43c; FIG. 5D illustrates the columnar irradiation fields 44d at a time when irradiation is performed from an irradiation direction 43d. FIG. 6A illustrates an example of irradiation field arrangement at a time when all irradiations with the respective ports (radiation directions) have been completed.]; 
[0049] In the treatment-plan optimization work represented in the steps ST5 and ST6, in order to prevent overdosing (excess dose), the arrangement of the columnar irradiation fields is adjusted so that the irradiation dose onto the diseased site 40 falls within a predetermined range. In the foregoing portion where the columnar irradiation fields overlap with one another, overdosing (excess dose) is caused; therefore, in the optimization work, the arrangement of the columnar irradiation fields is changed in such a way that the portions where the columnar irradiation fields overlap with one another are eliminated or reduced.]; 
 [0079] FIG. 10 is an external view illustrating an RMW according to Embodiment 5 of the present invention; FIG. 11 is a configuration diagram illustrating a depth-direction irradiation field enlargement apparatus according to Embodiment 5 of the present invention. An RMW 35 is configured in such a way that there are arranged a plurality of wedge-shaped energy absorbers (blades) which are each configured with a plurality of pedestals, the respective axis-direction thicknesses of which stepwise increase or decrease. In the example illustrated in FIG. 10, the RMW 35 has three blades 37a, 37b, and 37c. The blades 37a, 37b, and 37c each have six pedestals 36a, 36b, 36c, 36d, 36e, and 36f and a shape in which the respective axis-direction thicknesses of the pedestals stepwise decrease in the clockwise circumferential direction, i.e., in the direction from the pedestal 36a to the pedestal 36f. By utilizing the pedestal 36, RMW 35 is represented in the following manner. The RMW 35 has energy absorbers 37 in each of which a plurality of pedestals 36a through 36f, the respective axis-direction thicknesses of which are stepwise different from one another, are arranged in the circumferential direction; when a charged particle beam 1 passes through the plurality of pedestals 36a through 36f, the energy thereof varies. The blades 37a, 37b, and 37c are arranged in angle ranges 0.degree. to 120.degree., 120.degree. to 240.degree., and 240.degree. to 360.degree.) (0.degree., respectively. The six pedestals 36a, 36b, 36c, 36d, 36e, and 36f are arranged in such a way as to be spaced 20.degree. apart from one another. The RMW 35 is disposed in the beam path in a particle beam irradiation apparatus and rotates on a plane perpendicular to the beam path. For example, the RMW 35 is disposed at the upstream side of the scanning irradiation system 34 illustrated in FIG. 1. ]; 
in the case where while the RMW 35 rotates, the charged particle beam 1 passes through a thin portion of the blade (e.g., the pedestal 36f), the attenuation of the beam energy is small and hence a Bragg peak BP is produced in a deep part of a body. In the case where the charged particle beam 1 passes through a thick portion of the blade (e.g., the pedestal 36a), the attenuation of the beam energy is large and hence a Bragg peak BP is produced in a shallow part of a body. Because due to the rotation (circulation) of the RMW 35, the position of the Bragg peak BP fluctuates periodically, there can be obtained, in view of time integration, a flat dose distribution (SOBP) that spreads from a shallow part, which is near to the body surface, to a deep part of a body. ]; 
 	(reference’s claim 14 Note 14. The particle beam therapy system according to claim 13, further comprises; a treatment planning apparatus that generates a treatment plan including the operation conditions of the particle beam irradiation apparatus and the rotating gantry, wherein the treatment planning apparatus comprises; an irradiation field arranging unit that arranges columnar irradiation fields in accordance with the distal form of an irradiation subject onto which the charged particle beam is irradiated, and arranges columnar irradiation fields in such a way that the columnar irradiation fields cover the inside of the irradiation subject; and an optimization calculation unit that adjusts the arrangement of the columnar irradiation fields in such a way that the irradiation dose onto the irradiation subject falls within a predetermined range, regarding, as the initial state, the state in which the columnar irradiation fields are arranged by the irradiation field arranging unit.);
[0103] Embodiment 9 of the present invention is a particle beam therapy system provided with the particle beam irradiation apparatus described in each of Embodiments 1 through 8. FIG. 15 is a schematic configuration diagram illustrating a particle beam therapy system according to Embodiment 9 of the present invention. A particle beam therapy system 51 includes an ion beam generation apparatus 52, an ion beam transport system 59, and particle beam irradiation apparatuses 58a and 58b (60a and 60b). The ion beam generation apparatus 52 includes an ion source (unillustrated), a prestage accelerator 53, and a synchrotron 54. The particle beam irradiation apparatus 58b is provided in a rotating gantry (unillustrated). The particle beam irradiation apparatus 58a is provided in a treatment room where no rotating gantry is installed. The function of the ion beam transport system 59 is to achieve communication between the synchrotron 54 and the particle beam irradiation apparatuses 58a and 58b. A portion of the ion beam transport system 59 is provided in the rotating gantry (unillustrated), and in that portion, there are included a plurality of deflection electromagnets 55a, 55b, and 55c.];
 (abstract Note When the IMRT technology for a radiation therapy system utilizing an X-ray or the like is applied as it is to a particle beam therapy system having a conventional wobbler system, there is posed the problem that it is required to utilize two or more boluses. The objective of the present invention is to solve the problem of excess irradiation in IMRT by a particle beam therapy system. More specifically, the problem of excess irradiation in IMRT by a particle beam therapy system is solved by raising the irradiation flexibility in the depth direction, without utilizing a bolus. There is provided a particle beam irradiation apparatus (58) having a scanning irradiation system (34) that performs scanning with a charged particle beam (1) accelerated by an accelerator and being mounted in a rotating gantry for rotating the irradiation direction of the charged particle beam (1); the particle beam irradiation apparatus (58) comprises a columnar-irradiation-field generation apparatus (4) that generates a columnar irradiation field by enlarging the Bragg peak of the charged particle beam (1)).

     	Regarding claims 3 and 9, Iwata discloses that wherein, for each of the at least one delivery direction (figs. 5a-5d; 43a-43d), the first range shifter setting indicates a first thickness of a range shifter of a first material having a particular density [0079-0080 Note a first sub beam is associate with e.g. a thick portion of a blade];, and the second range shifter setting indicates a second thickness of a range shifter of the first or another material [0079-0080 Note a first sub 
[0079] FIG. 10 is an external view illustrating an RMW according to Embodiment 5 of the present invention; FIG. 11 is a configuration diagram illustrating a depth-direction irradiation field enlargement apparatus according to Embodiment 5 of the present invention. An RMW 35 is configured in such a way that there are arranged a plurality of wedge-shaped energy absorbers (blades) which are each configured with a plurality of pedestals, the respective axis-direction thicknesses of which stepwise increase or decrease. In the example illustrated in FIG. 10, the RMW 35 has three blades 37a, 37b, and 37c. The blades 37a, 37b, and 37c each have six pedestals 36a, 36b, 36c, 36d, 36e, and 36f and a shape in which the respective axis-direction thicknesses of the pedestals stepwise decrease in the clockwise circumferential direction, i.e., in the direction from the pedestal 36a to the pedestal 36f. By utilizing the pedestal 36, RMW 35 is represented in the following manner. The RMW 35 has energy absorbers 37 in each of which a plurality of pedestals 36a through 36f, the respective axis-direction thicknesses of which are stepwise different from one another, are arranged in the circumferential direction; when a charged particle beam 1 passes through the plurality of pedestals 36a through 36f, the energy thereof varies. The blades 37a, 37b, and 37c are arranged in angle ranges 0.degree. to 120.degree., 120.degree. to 240.degree., and 240.degree. to 360.degree.) (0.degree., respectively. The six pedestals 36a, 36b, 36c, 36d, 36e, and 36f are arranged in such a way as to be spaced 20.degree. apart from one another. The RMW 35 is disposed in the beam path in a particle beam irradiation apparatus and rotates on a plane perpendicular to the beam path. For example, the RMW 35 is disposed at the upstream side of the scanning irradiation system 34 illustrated in FIG. 1. ]; 
in the case where while the RMW 35 rotates, the charged particle beam 1 passes through a thin portion of the blade (e.g., the pedestal 36f), the attenuation of the beam energy is small and hence a Bragg peak BP is produced in a deep part of a body. In the case where the charged particle beam 1 passes through a thick portion of the blade (e.g., the pedestal 36a), the attenuation of the beam energy is large and hence a Bragg peak BP is produced in a shallow part of a body. Because due to the rotation (circulation) of the RMW 35, the position of the Bragg peak BP fluctuates periodically, there can be obtained, in view of time integration, a flat dose distribution (SOBP) that spreads from a shallow part, which is near to the body surface, to a deep part of a body. ].

     	Regarding claim 4, Iwata discloses that the data processor (33) (reference’s claim 14 Note a data processor is implicitly comprised as a standard part of planning systems and is inherent) is configured to, as a part of optimizing [0049] the at least one set of sub-beams to determine a treatment plan, optimize [0049] at least one set of sub-beams based on an optimization objective unique [0049] (the target position and/or dose for that beams target area) to that set of sub-beams [0049]
[see 0049 Note columnar irradiation fields created by sub-beam sets should not overlap, see [0049] This requirement, i.e. this optimization objective applies to both the unique sub-beams and the sub-beam sets.] ; 
[0049] In the treatment-plan optimization work represented in the steps ST5 and ST6, in order to prevent overdosing (excess dose), the arrangement of the columnar irradiation fields is adjusted so that the irradiation dose onto the diseased site 40 falls within a predetermined range. In the foregoing portion where the columnar irradiation fields overlap with one another, overdosing (excess dose) is caused; therefore, in the optimization work, the arrangement of the columnar irradiation fields is changed in such a way that the portions where the columnar irradiation fields overlap with one another are eliminated or reduced.].
     	Regarding claim 5, Iwata discloses that the data processor (33) (reference’s claim 14 Note a data processor is implicitly comprised as a standard part of planning systems and is inherent)  is configured to, as a part of optimizing [0049] the at least one set of sub-beams to determine a treatment plan, optimize [0049] at least one sub-beam in a set of sub-beams based on an optimization objective unique [0049] (the target position and/or dose for that beams target area) to that sub-beam within that set of sub-beams .
     	Regarding claim 10, Iwata discloses that the step of optimizing [0049] the at least one set of sub-beams to determine a treatment plan comprises optimizing [0049]  at least one set of sub-beams based on an optimization objective unique [0049] (the target position and/or dose for that beams target area) to that set of sub-beams.
     	Regarding claim 11, Iwata discloses that the step of optimizing [0049] the at least one set of sub-beams to determine a treatment plan comprises optimizing [0049] at least one sub-beam in a set of sub-beams based on an optimization objective unique [0049] (the target position and/or dose for that beams target area)to that sub-beam within that set of sub-beams.

     	Regarding claim 13, Iwata discloses that the active ion beam treatment is an active scanning technique (reference’s claim 1) [0005] (figs. 5a-5d; 44a-44d)
Note from applicant’s specification at paragraph: [0024 Note The ion beam treatment technique used is an active scanning technique. Some non-limiting examples of active scanning techniques, for which the systems and methods presented herein may advantageously be used, are step-and-shoot scanning, line scanning and raster scanning (also referred to as quasi-discrete scanning).].
Regarding claim 14, Iwata discloses that the active scanning technique is one of step-and-shoot scanning [0005] (reference’s claim 1) (figs. 5a-5d; 44a-44d), line scanning (reference’s claim 1) (figs. 5a-5d; 44a-44d), or raster scanning (reference’s claim 1)
(reference’s claim 1 Note 1. A particle beam irradiation apparatus having a scanning irradiation system that performs scanning with a charged particle beam accelerated by an accelerator and being mounted in a rotating gantry for rotating the irradiation direction of the charged particle beam, wherein the particle beam irradiation apparatus comprises a columnar-irradiation-field generation apparatus that generates a columnar irradiation field by enlarging the Bragg peak of the charged particle beam.; Note scanning is inclusive of step-and-shoot scanning, line scanning, or raster scanning)
[0005] A number of methods have been proposed for multi-port irradiation; they are exemplified, for example, by IMRT (Intensity-Modulated Radiotherapy: referred Documents 1 and 2 in non-patent document 1), which is proposed mainly by Siemens and in which "step and shoot" is performed, and IMAT (Intensity-Modulated Ark Therapy: referred Document 3 in non-patent document 1), which is proposed mainly by ELEKTA.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 2, 6, 8, 12 and 15-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwata (US 20110240874 A1) in view of Fujimaki et al. (US 20070252093 A1).
Regarding claims 2 and 8, Iwata discloses first and second range shifters (9a and 9b and/or RMW (Range Modulation Wheel) 35a/66a or 35b/66b) and the elements of claims 1 and 7, see previous.
     	But Iwata fails to disclose wherein the second range shifter setting corresponds to no range shifter.
    	Fujimaki, however, discloses a range shifter (fig. 4, 40) that also has a second range shifter setting that corresponds to no range shifter (openings 46 in 40)
[0043] Returning to FIG. 2, the RMW device 28 comprises an RMW 40, a rotation device (e.g., a motor) 42 for rotating the RMW 40, and an angle sensor 51 for detecting a rotational phase (angle) of the RMW 40. The RMW 40, the rotation device 42, and the angle sensor 51 are held by a support member 50 mounted to the casing 25. As shown in FIG. 4, the RMW 40 comprises a rotating shaft 43, a cylindrical member 44 installed in a concentric relation to the rotating shaft 43, and a plurality of blades 45 (three blades 45A, 45B and 45C in this embodiment) mounted to the rotating shaft 43. The blades 45 are extended in the radial direction of the RMW 40. An outer end of each of the blades 45 is mounted to the cylindrical member 44. Each of the blades 45 has a circumferential width larger at one end nearer to the cylindrical member 44 than at the other end nearer to the rotating shaft 43. An opening 46 is formed between adjacent two of the blades 45 in the circumferential direction (rotating direction) of the RMW 40. The opening 46 is also formed such that its circumferential width gradually increases toward an inner surface of the cylindrical member 44.];
[0054] At the time when the ion beam passes the opening 46 of the RMW 40, the beam energy is not attenuated and therefore the Bragg peak is formed in a first deep position away from the body surface. At the time when the ion beam passes the plane area 47 of the blade 45 which is positioned at the top portion 36 and has the largest thickness, the beam energy is maximally attenuated and therefore the Bragg peak is formed in a shallow second position close to the body surface. At the time when the ion beam passes the plane area 47 positioned 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Iwata, with wherein the second range shifter setting corresponds to no range shifter, as taught by Fujimaki, to use as a substitution of one known RMW range shifter setting for another (i.e.,  second range shifter setting corresponds to no range shifter) to obtain predictable deep tissue Bragg peak formation results [0054].

Regarding claims 6 and 12, Iwata discloses 



(regarding claim 12 ) Iwata discloses receiving an input parameter [0045] wherein the step of splitting said beam into a set of sub-beams is done in response to the received input parameter (fig. 5a-5c, 44a-44c) (fig. 5a-5c, 44a-44c) (figs. 9 and 13; sub-beams to either range shifter 9a or 9b (fig. 12; sub-beams to either RMW (Range Modulation Wheel) 35a/66a or 35b/66b)  [0045 Note the columnar irradiation fields are created by sub beams having different energy].
     	But Iwata fails to disclose - a first interface, configured to output graphical data corresponding to a graphical user interface on a graphical display;
- at least one second interface, configured to forward an input parameter to the data processor in response to at least one input user command input via said GUI;
wherein the data processor is further configured to receive the input parameter.
    	Fujimaki, however, discloses - a first interface (fig. 2, 54) [0067], configured to output graphical data corresponding to a graphical user interface on a graphical display;
- at least one second interface [0067], configured to forward an input parameter [0067] to the data processor (70) in response to at least one input user command input via said GUI [0067];
wherein the data processor (70) is further configured to receive the input parameter [0067] and perform the step of splitting said beam into a set of at least two sub-beams [0067] in response to the received input parameter.
[0067] Prior to starting the treatment using the ion beam delivery equipment 24, a physician makes a diagnosis based on a tomogram of the tumor K and thereabout in the body of the patient 22, which is taken by using an X-ray CT apparatus (not shown). Thereby, the physician confirms the position and size of the tumor K, and inputs information indicating the direction of irradiation of the ion beam, the maximum irradiation depth, etc. to a treatment planning unit 71. Based on the input information such as the direction of irradiation of the ion beam and the maximum irradiation depth, the treatment planning unit 71 computes the SOBP width, the irradiation field size, the target dose to be irradiated to the tumor K, etc. by using treatment planning software. Further, the treatment planning unit 71 computes various operation parameters (such as the energy of the ion beam extracted from the synchrotron 4, the angle of the rotating gantry, and the rotational angles of the RMW 40 when the extraction of the ion beam is turned on and off), and then selects the RMW 40 suitable for the treatment. Those various items of treatment plan information including not only the rotational angles and the target dose, but also the irradiation field size, the range, the energy of the ion beam (beam Eg), the thickness of the first scatterer (SC1 thickness), the SOBP width, the type of the second scatterer 55 (SC2 type), the thickness of the absorber 60 positioned in the beam path within the range adjustment device 30 (RS thickness), and the aperture size of the block collimator 33 (BC aperture size) which are listed in FIG. 16, are inputted to the central control unit 70 of the ion beam delivery equipment 24 and stored in a memory (not shown) of the central control unit 70. The above-stated treatment plan information is stored in the memory 69 of the irradiation controller 64 from the central control unit 70.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Iwata, with the claimed user interface GUII input parameter system, as taught by Fujimaki, to use by combining prior art ion beam therapy systems according to known configurations and/or methods to yield predictable user interface and control results.

Moreover, regarding claim 15, Fujimaki discloses a computer program loadable into the memory (fig. 2, 69, 70) of at least one processor (70), comprising software for executing the method according claim 7 when the program is run on the at least one processor (69, 70) [0067]; and is obvious for the reasons discussed supra with reference to claim 7, see previous.
Moreover, regarding claim 16, Fujimaki discloses a processor-readable medium (fig. 2, 69, 70), having a program recorded thereon, where the program is to make at least one processor (70) execute the method according to of claim 7 when the program is loaded into the at least one processor (fig. 2, 69, 70) [0067]; and is obvious for the reasons discussed supra with reference to claim 7, see previous.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881